DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “display driver” and “sensor driver” in claims 1 and 17, of which claims 2-16 and 18-20 are dependent, respectively.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0393949 to Kim et al. (Kim).
As to claim 1, Kim discloses an electronic device comprising: 
a display layer (Fig. 3, Para.0062-0070, display panel, 200); 
a display driver configured to generate a horizontal synchronization signal and a vertical synchronization signal for driving the display layer (Fig. 3; Para. 0077-0080, display driver, 21); 
a sensor layer on the display layer (Fig. 3; Para. 0071-0072, touch panel, 100); and 
a sensor driver configured to receive the horizontal synchronization signal and the vertical synchronization signal from the display driver (Fig. 3; Para. 0081-0084, touch controller, 102, may receive a horizontal synchronization signal, a scan driving control signal, a data driving control signal, and the like from the signal controller; Para. 0034, 0035; wherein the detection signal is a signal resonated by the resonance circuit portion, and the driving signal is a signal synchronized with at least one synchronization signal of the horizontal synchronization signal and the vertical synchronization signal.), and to operate, based on the horizontal synchronization signal and the vertical synchronization signal (Fig. 3; Para. 0081-0084, touch controller, 102, may receive a horizontal synchronization signal, a scan driving control signal, a data driving control signal, and the like from the signal controller; Para. 0034, 0035; wherein the detection signal is a signal resonated by the resonance circuit portion, and the driving signal is a signal synchronized with at least one synchronization signal of the horizontal synchronization signal and the vertical synchronization signal.), in a first mode in which 

As to claim 12, Kim discloses the electronic device of claim 1, wherein the sensor driver is configured to sequentially operate in the second mode and the first mode while an image of one frame is displayed on the display layer (Fig. 6, 7; Para. 0116-0156, where the first mode and the second mode occurs in the first section and the second mode occurs in the second section).

As to claim 15, Kim discloses the electronic device of claim 1, wherein the display layer comprises a base layer (Fig. 1; Para. 0068-0069, substrate, 202), a circuit layer on the base layer (Fig. 11, 12; Para. 0173-0174, plurality of pixels; Para. 0181-0186, pixel circuitry), a light-emitting element layer on the circuit layer (Fig. 11, 12; Para. 0070, plurality of pixels PX may be organic light emitting elements including an organic layer), and an encapsulation layer on the light-emitting element layer, wherein the sensor layer is directly on the encapsulation layer (Fig. 1; Para. 0087, 0102, the touch panel 100 may be directly formed on an external side of an upper substrate (or an encapsulation layer); Fig. 5; Para. 0102, substrate, 105). 

Kim discloses the electronic device of claim 1, wherein the sensor layer comprises a plurality of electrodes and a plurality of intersecting electrodes intersecting with the plurality of electrodes (Fig. 4, 8-10; Para. 0091, a plurality of first touch electrodes 111-1 to 111-m of FIG. 4 and a plurality of second touch electrodes 121-1 to 121-n), 
the sensor driver is configured to detect the first input based on detection signals respectively received from the plurality of electrodes and the plurality of intersecting electrodes (Para. 0121, The second mode is a mode in which a driving signal for detecting a touch input by the stylus pen 20 is applied to the touch panel 100. For example, the first driver/receiver 110 simultaneously applies a driving signal to all of the plurality of first touch electrodes 111-1 to 111-m.), and 
the sensor driver is configured to provide a signal to each of the plurality of electrodes, and to detect the second input based on detection signals respectively received from the plurality of intersecting electrodes (Para. 0117-0118, in the first mode, the first driver/receiver 110 outputs a driving signal to the plurality of first touch electrodes 111-1 to 111-m , and the second driver/receiver 120 receives a detection signal according to a touch from the plurality of second touch electrodes 121-1 to 121-n.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As to claim 11, Kim discloses the electronic device of claim 1, but does not expressly disclose wherein the sensor driver is configured to sequentially operate in the first mode and the second mode while an image of one frame is displayed on the display layer.
Kim, since its operating modes would perform equally well at detecting a touch and an active pen. (Fig. 6, 7; Para. 0116-0156, where the first mode and the second mode occurs in the first section and the second mode occurs in the second section).

As to claim 13, Kim discloses the electronic device of claim 1, but does not expressly disclose wherein the sensor driver is configured to alternately repeat the first mode and the second mode at least two times while an image of one frame is displayed on the display layer.  
However, since the applicant has failed to disclose that having this specific sequential operating modes provides an advantage, is used for a particular purpose, or solves a stated problem, it is an obvious matter of design choice to have such a configuration in the second mode would occur before the first mode.  Therefore, it would have been obvious to use Kim, since its operating modes would perform equally well at detecting a touch and an active pen. (Fig. 6, 7; Para. 0116-0156, where the first mode and the second mode occurs in the first section and the second mode occurs in the second section).

As to claim 14, Kim discloses the electronic device of claim 1, but does not 
However, since the applicant has failed to disclose that having this specific sequential operating modes provides an advantage, is used for a particular purpose, or solves a stated problem, it is an obvious matter of design choice to have such a configuration in the second mode would occur before the first mode.  Therefore, it would have been obvious to use Kim, since its operating modes would perform equally well at detecting a touch and an active pen. (Fig. 6, 7; Para. 0116-0156, where the first mode and the second mode occurs in the first section and the second mode occurs in the second section).
Claims 2, 5, 6, 8, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Publication No. 2020/0004367 to Lee et al. (Lee).
As to claim 2, Kim discloses the electronic device of claim 1, but does not expressly disclose wherein the first mode comprises a first interval during which an uplink signal is transmitted to the sensor layer and a second interval during which the first input is detected from a downlink signal provided from the active pen, wherein the second interval progresses after the first interval.
Lee teaches wherein the first mode comprises a first interval during which an uplink signal is transmitted to the sensor layer (Fig. 15; Para. 0249-0251, uplink signal) and a second interval during which the first input is detected from a downlink signal provided from the active pen, wherein the second interval progresses after the first 
It would have been obvious to one of ordinary skill in the art to modify the electronic device of Kim to include the uplink and downlink signals of Lee because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic device of Kim as modified by the uplink and downlink signals of Lee can yield a predictable result of implementing a high resolution and a display apparatus including the same, which sense pen data and pen touch coordinates of an active pen in the same touch sensing period.  Thus, a person of ordinary skill would have appreciated including in the electronic device of Kim the ability to use the uplink and downlink signals of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 5, Kim and Lee disclose the electronic device of claim 2.  Kim does not expressly disclose wherein the second interval comprises a non-detection interval during which the first input is not detected and a detection interval during which the first input is detected, wherein the non-detection interval and the detection interval are alternately repeated.
Lee discloses wherein the second interval comprises a non-detection interval during which the first input is not detected and a detection interval during which the first input is detected, wherein the non-detection interval and the detection interval are alternately repeated (Fig. 15; Para. 0248-0249, touch synchronization signal TSYNCN).  

As to claim 6, Kim and Lee disclose the electronic device of claim 5.  Kim does not expressly disclose wherein the detection interval starts after a predetermined time after a level change time point of the horizontal synchronization signal.
Lee discloses wherein the detection interval starts after a predetermined time after a level change time point of the horizontal synchronization signal (Fig. 15; Para. 0248-0249, touch synchronization signal TSYNCN).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 2.

As to claim 8, Kim and Lee disclose the electronic device of claim 5.  Kim does not expressly disclose wherein the downlink signal comprises a pen transmission signal, wherein a frequency of the pen transmission signal is higher than a frequency of the horizontal synchronization signal.
Lee discloses wherein the downlink signal comprises a pen transmission signal, wherein a frequency of the pen transmission signal is higher than a frequency of the horizontal synchronization signal (Fig. 15; Para. 0248-0249, touch synchronization signal TSYNCN v. downlink signal).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 2.



Kim discloses an electronic device comprising: 
a display layer (Fig. 3, Para.0062-0070, display panel, 200); 
a sensor layer on the display layer (Fig. 3; Para. 0071-0072, touch panel, 100) and comprising a plurality of electrodes and a plurality of intersecting electrodes intersecting with the plurality of electrodes (Fig. 4, 8-10; Para. 0091, a plurality of first touch electrodes 111-1 to 111-m of FIG. 4 and a plurality of second touch electrodes 121-1 to 121-n); 
a display driver configured to drive the display layer (Fig. 3; Para. 0077-0080, display driver, 21); and 
a sensor driver configured to drive the sensor layer (Fig. 3; Para. 0081-0084, touch controller, 102), 
wherein the display layer is configured to operate in synchronization with a vertical synchronization signal and a horizontal synchronization signal Para. 0034, 0035, 0077-0078, 0180, signal controller 221 receives an external control signal such as a vertical synchronization signal Vsync, a horizontal synchronization signal Hsync, a clock signal, a data enable signal, and the like, generates control signals for controlling driving of the scan driver 212 and the data driver 211, and transmits the control signals to the scan driver 212 and the data driver 211, respectively), and to detect a pen transmission signal provided from an active pen (Para. 0121, The second mode is a mode in which a driving signal for detecting a touch input by the stylus pen 20 is applied to the touch panel 100) based on the horizontal synchronization signal  (Fig. 3; Para. 0081-0084, touch controller, 102, may receive a horizontal synchronization signal, a scan driving control signal, a data driving control signal, and the like from the signal 
Kim does not expressly disclose the sensor driver is configured to provide an uplink signal to the sensor layer based on the vertical synchronization signal.
Lee teaches the sensor driver is configured to provide an uplink signal to the sensor layer based on the vertical synchronization signal (Fig. 15; Para. 0252-0254, beacon signal, BCON, is provided in the blanking period).
It would have been obvious to one of ordinary skill in the art to modify the electronic device of Kim to include the uplink signal of Lee because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the electronic device of Kim as modified by the uplink signal of Lee can yield a predictable result of implementing a high resolution and a display apparatus including the same, which sense pen data and pen touch coordinates of an active pen in the same touch sensing period.  Thus, a person of ordinary skill would have appreciated including in the electronic device of Kim the ability to use the uplink signal of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Kim and Lee disclose the electronic device of claim 17. Kim does not expressly disclose wherein the sensor driver is configured to detect the pen transmission signal after a predetermined time after a level change time point of the horizontal synchronization signal.
Lee discloses wherein the sensor driver is configured to detect the pen transmission signal after a predetermined time after a level change time point of the horizontal synchronization signal (Fig. 15; Para. 0248-0249, touch synchronization signal TSYNCN).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 17.

As to claim 20, Kim and Lee disclose the electronic device of claim 17.  Kim discloses wherein the sensor driver is configured to operate in a first mode in which a first input generated by the active pen is detected (Para. 0121, The second mode is a mode in which a driving signal for detecting a touch input by the stylus pen 20 is applied to the touch panel 100) or a second mode in which a second input generated by a touch is detected (Para. 0117-0118, The first mode is a mode in which a driving signal for detection of a touch input by a touch object other than the stylus pen 20 is applied to the touch panel 100), 
the sensor driver is configured to detect the first input based on detection signals respectively received from the plurality of electrodes and the plurality of intersecting electrodes (Para. 0121, The second mode is a mode in which a driving signal for detecting a touch input by the stylus pen 20 is applied to the touch panel 100. For example, the first driver/receiver 110 simultaneously applies a driving signal to all of the 
the sensor driver is configured to provide a signal to each of the plurality of electrodes, and to detect the second input based on detection signals respectively received from the plurality of intersecting electrodes (Para. 0117-0118, in the first mode, the first driver/receiver 110 outputs a driving signal to the plurality of first touch electrodes 111-1 to 111-m , and the second driver/receiver 120 receives a detection signal according to a touch from the plurality of second touch electrodes 121-1 to 121-n.).

Allowable Subject Matter
Claims 3, 4, 7, 9, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626